ORIGINAL
                               No. PD-1233-14


          IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                         DONNA GAYLE HOLCOMB

                                  d^.v                            RECEIVED m
                                  Petitioner,                   COURT OF CRMWAUPPEALS
                                      V.                            MAY 14 2015

                           THE STATE OF TEXAS                   AbBl Acost^ ^
                                  Respondent


               PETITIONER'S MOTION FOR REHEARING




                 On Appeal from the First Court of Appeals in
         Cause No. 01-08-00337-CR and from the 230th District Court
                of Harris County, Texas in Cause No. 1141352


TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, DONNA HOLCOMB, Petitioner in the above-entitled

appeal and files this, her Motion for Rehearing of .the Court's refusal of
Petitioner's Petition for Discretionary Review ("PDR") and in support thereof

would show the Court the following:


                                                                    FILED IN
                                                          COURT OF CRIMINAL APPEALS
                                                                  MAY 14 2015

                                        i                       Abel Acosta, Clerk
                    I.    GROUNDS FOR REHEARING

A.    CLERICAL ERRORS CORRECTED

      1.    After Petitioner's PDR was refused shortly after it had been received,

Petitioner contacted the Clerk of the Court to ask if Petitioner's PDR could have

been refused based upon clerical errors. The Clerk said that it could have been

refused for any reason and he did not know what those reasons were.

      2.    Petitioner is acting Pro Se and through an inadvertence did not sign
her Petition, other than the certificate of compliance.        Further, Petitioner
inadvertently did not include a service page or signature block after the prayer.
Petitioner did not realize she had made these mistakes until Petitioner's PDR was

summarily refused shortly after being received by the Court. Petitioner was
informed by the Clerk ofthe Court that she had to send in several more copies of
the PDR and Petitioner intended to send them when she learned that her PDR was

refused. Petitioner respectfully requests that if the Court refused her PDR based
solely upon the clerical errors and number of PDR's submitted, that the Court
consider Petitioner's corrections (service page and signatures) to her PDR and

grant review.

B     THE COURT SHOULD NOT REFUSE PETITIONER'S PDR AS
      PETITIONER HAS MERITORIOUS CLAIMS THAT PETITIONER'S
      RIGHTS UNDER THE DOUBLE JEOPARDY CLAUSE WERE
      VIOLATED AND THAT IT WAS HARMFUL ERROR NOT TO SEND
      PETITIONER'S CASE TO THE TRIAL COURT FOR A NEW TRIAL ON
      GUILT OR INNOCENSE AND NOT JUST PUNISHMENT ON THE
      REMAINING THEFTS AND COMPLAINING WITNESSES

      3.     The Court of Appeals held any harm resulting from the inclusion of

Bledsoe, on whom Petitioner received a directed verdict of acquittal, in the charge

can be remedied by reforming the judgment to reflect conviction of the lesser-

included offense of theft of property with an aggregated value of between $20,000

and $100,000.

      4.    It was not harmless error which could be corrected by a reformation in

the judgment because Petitioner was convicted ofa lesser included offense or of
elements of thefts constituting aggregated theft on rebuttal post-acquittal fact

finding testimony.

      5.     Petitioner certifies that this motion for rehearing is grounded on

significant circumstances and the motion is made in good faith and not for delay
and so that justice might be done. IfPetitioner is entitled to relief for violation of
the Double Jeopardy Clause ofthe U.S. Constitution, then justice may only be had
if Petitioner's PDR is considered.

                     IV.   ARGUMENTS AND AUTHORITIES

       6.    This Court has the authority to reconsider its refusal of a Petition for

Discretionary Review ifthe Petitioner files a motion for rehearing pursuant to Tex.
R. App. P. Rule 79. The motion for rehearing is due within 15 days of the refusal
of Petitioner's PDRon April 22, 2015 which is May 7, 2015.
      7.     As the Court does not allow petitioners to know the reasons for a

refusal of a petition for discretionary review, Petitioner does not know if the

clerical errors in her PDR were the cause of the Court's initial refusal of her PDR.

However, Petitioner argues that pursuant to the Double Jeopardy Clause, Petitioner

is entitled to a new trial on the guilt or innocence phase of Petitioner's trial and not

just the punishment phase.

      8.     Petitioner was convicted of six constituent thefts of six complaining

witnesses. It is undisputed that Petitioner received a directed verdict as to one of

the complaining witnesses after the State rested its case. A rebuttal witness was

called to testify as to the fact finding of the acquitted theft, which theft was then

resurrected and acquittal set aside by the trial court.

      9.     The Court of Appeals has held that it was error to reverse the acquittal

in violation of the Double Jeopardy Clause, but that any harm to Petitioner could

be corrected with a reformation of the judgment to the lesser included offense. In

this Court's opinion in Ex Parte Goodman, 152 S.W.3d 67, 71-72 (Tex.

Crim.App.2004), it was faced with a similar situation with one very important

difference; the State in Ex Parte Goodman was never allowed to prosecute in the

second indictment using facts from the acquitted first indictment. Specifically, Ex

Parte Goodman, this Court determined that the State may attempt to prove any

number of the aggregated theft's constituent thefts.         Moreover, in Ex Parte
Goodman, consistent with the Double Jeopardy Clause, this Court determined that
the State may not attempt to relitigate the facts underlying the theft alleged in the
first indictment in an effort to prove that offense or any of its lesser included
offenses as one of the aggregated theft's constituent thefts. In other words, the
State, in proving aggregated theft, may not rely upon proof of the theft alleged in
the first indictment or any of its lesser included offenses.

       10.   The larger difference between Ex Parte Goodman and Petitioner's
case is that the trial court and the State went one step further when it introduced
rebuttal post-acquittal fact-finding testimony of a witness to bolster the testimony
of the acquitted complaining witness. Having already been acquitted of the
complaining witness and after the State concluded its case, Petitioner took the
stand to testify. After Petitioner's testimony, a rebuttal witness was called to
testify and the trial court reversed its decision after the rebuttal witness' testimony.
       11. The jury determined its findings of guilt or innocence on the acquitted
complaining witness and the other complaining witnesses (lesser included offense)
based in whole or in part upon the rebuttal post-acquittal fact-finding testimony.
 The U.S. Supreme Court has determined that post-acquittal fact-finding testimony
 to prove the truth of that offense or a lesser included offense violates the Double
 Jeopardy Clause of the U.S. Constitution. Smith v. Massachusetts, 543 U.S. 462,
467, 125 S. Ct. 1129, 1134 (2005) (quoting Smalis v. Pennsylvania, 4,16 U.S. 140,
145, 106 S. Ct. 1745, 1749 (1986)).

      12.    In the Court of Appeals ruling that it could reform the judgment to

include the lesser including offenses presupposes that Petitioner would not have
been acquitted on all of the other thefts of the other complaining witnesses. The
Court ofAppeals has made a factual determination substituting its own fact finding
for the jury's fact finding. It is impossible to know ifthe jury would have acquitted
Petitioner on guilt or innocence ofall the thefts if the damaging testimony ofthe
post-acquittal fact-finding rebuttal witness' testimony had not been heard by the
jury. The other complaining witnesses and thefts were merely contractual disputes,
but the rebuttal witness' testimony was clearly testimony of Petitioner taking her
money and literally running with the money and never to be seen or heard from
again by rebuttal witness.

       13.   For this very reason, the Double Jeopardy Clause requires the trial
court to take any post-acquittal fact-finding testimony out ofthe equation so that a
 defendant may be found guilty only of the offenses he or she has committed and
 not based upon post-acquittal testimony to prove the trust of the other lesser
 included offenses.
                                V.      PRAYER

      Wherefore Premises Considered, Petitioner requests that the Court grant

Petitioner's Motion for Rehearing and to grant Petitioner all other relief to which

she may show herselfjustly entitled.
                                                       tfully submi


                                                50NNA HOLCOMB            (PRO SE)
                                                4906 Scott Reef Dr.
                                                Bacliff, Texas 77518
                                                Ph. 281-942-8840
                                                Email: d holcomb@,aol.com
                                                Petitioner, Pro Se


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy ofthe foregoing was served on
the following:




                                             DONNA HOLCOMB             (PRO SE)


      Harris County District Attorney        Via U.S. Mail
       1201 Franklin
       Houston, Texas 77002
                                                                                  inmuimmammi
                   UNITED STATES
                                                                                                                                                        U.S. POSTAGE
                POSTAL SERVICE*                                                                                                                               $18.65              Expected Delivery
                                                                                                                                                           PM 2-DAY
                                                                                                                                                        |77573 0004                  05/11/2015
                                                                                                                                                        S Date of sale
                                                                                                                                                        305/07/15 *
                                                                                                                                                        H06 2S00 w
                                                                           7014       34TD   DDDD       nDfl    515E                                    ?08349756 w
                                                                                             
                                                                                                  JfagL^a
                                             #& •*£    *
  Label 228, July 2013
                                                                             rfrioNACOsE
                         >t * >-« ^,~
                                                 &&.-..-V
                                                                                                                   - r ,,J      -rf
           ^
           >• V"    V-
                                   * f,^* Afp> **ilj       -.
                                                                                                                            «*^^>- jt-<
                                                                             •-   V
                                                                             ^^AV^. r ~£X. W^fi.
                                                                                                                                         VISIT US AT USPS
                                                                                                                                         ORDER FREE-SUPPLIES j
                                                                                                                                                                     WHEN USED INTERI
                                                                                                                                                                     AFFIX CUSTOMS DJ
                                                                1;
                                                                                                                                         MEDIUM FLAT RATt BOX
      *            M A IL *                                                                                       FOR DOMESfIOAND rNTERNATlONAL USE